Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-1266

IN RE: WARREN E. BROWN
                      Petitioner.
Bar Registration No. 405274                              BDN: 348-13

BEFORE:        Oberly and Beckwith, Associate Judges, and Nebeker, Senior Judge.

                                       ORDER
                             (FILED - November 27, 2013)

       On consideration of Bar Counsel’s report regarding petitioner’s petition for
reinstatement, wherein Bar Counsel informs the court that Mr. Brown has
demonstrated that he is fit to resume the practice of law, and the petition for
reinstatement, and it appearing that petitioner filed his D.C. Bar R. XI, §14 (g)
affidavit on January 28, 2013, and therefore is eligible to file the petition for
reinstatement, see In re Brown, 694 A.2d 886 (D.C. 1997), it is

       ORDERED that petitioner’s petition for reinstatement is granted. It is

       FURTHER ORDERED that Warren E. Brown, Esquire is hereby reinstated
to the Bar of the District of Columbia.

                                     PER CURIAM